Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 1/31/2022 has been received and entered.  Claims1, 11-15, 18-20 have been amended.
Claims 1-20 are pending.

Election/Restriction
Applicant's election with traverse of Group I in the reply filed on 1/22/2022 is acknowledged.  The traversal is on the ground(s) that the method and data processing apparatus provide the same steps as amended.  This is found persuasive because upon review, it is agreed that the limitations for the method are the same as that provided in the apparatus product claim.
Accordingly, the restriction requirement is withdrawn.
Claims 1-10, drawn to a method of data processing on a distributed computing system for analysis of DNA reads to a reference, and claims 11-20, drawn to a processing apparatus are currently under examination.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Priority
This application filed 1/18/2019 is a Continuation of PCT/CN2016/099739 filed 9/22/2016 in China.
It is noted that a copy of the PCT does not appear to be provided.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021 and 2/21/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claim is unclear in the limitation of ‘the to-be-pasted-back DNA read string’ and how it functions in the claim.  Past back is not a term of art, and it does not appear to be defined in the specification.  In view of the claim and teaching of the specification, ‘pasting back’ appears to equate to aligning a read with a reference sequence.  For example, at [0033] the specification provides:
“A pasting back operation is performed in a Map phase, that is, a biological sequence alignment software tool (for example, Burrows-Wheeler Aligner (BWA) software) is used to paste the DNA read string back to a reference gene sequence in order to determine a chromosome location matching each DNA read string, and obtain a corresponding pasting back result sequence, where the pasting back result sequence may be usually referred to as a sequence alignment map (SAM) record, and a quantity of Map tasks is equal to a quantity of the data blocks into which the DNA read string is divided in 2).”

In the claims the following steps set forth searching and distributing ‘a pasting back result’ however this appears to have been performed in the first step of obtaining, and it us unclear if the alignment is being performed again with a new and different reference, and for a given sequence what a threshold would be, in particular since the claim encompasses a single sequence for the process as claimed.  
Additionally, the claim requires using a ‘preset division rule’ and upon a review of the claims and the specification there is no defined division rule that is to be practiced, and what must be performed is undefined.  Both the paste back process and division appear critical in practicing the method steps, but are unclear and confusing on how to arrive at how a single or a few sequences would result in evaluation and determination of ‘subtasks’ which are to be distributed and performed in parallel for the practice of the claims.  Dependent claims set forth further instructions for consideration based on data amount, however no particular data is provided for context of the claims, nor do they resolve the issues for the practice of the steps of initial method steps.
More clearly providing the details of the steps related to what paste back is, and/or the context of the data and how it is managed in the instructions and analysis, and what it is pasted back to in order to clearly understand the instructions would address the basis of the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11003507. Although the claims at issue are not identical, they are not patentably distinct from each other because each provide method steps consistent with assessment of work a task and distribution of a map reduce function dependent on the data provided.  It is noted that the claims of ‘507 are generic to any form of data or tasks and do not recite DNA as a specific form of data processed, but the specification at [0083] provides the necessary steps that appear encompassed by the claims as exemplified by the teaching of:
“In this embodiment of the present invention, computing at P computing stages needs to be performed in each computing task, and input data of a computing stage may include output data20 of another computing stage. Output data of the computing stage may belong to an input of still another computing stage. Output data is, after the P computing stages are executed, a computing result of the computing task, where M is greater than 1, and P is greater than 1. For example, in the gene (Gene) analysis technology, a mapping (mapping) operation of a sequence for deoxyribonucleic acid (English: Deoxyribo Nucleic Acid, DNA for short) sequencing belongs to the25 foregoing map task, and variant calling (Variant Calling) of a chromosomal region belongs to the foregoing reduce task. The variant calling (Variant Calling) of the chromosomal region includes a repetition marking stage (a MarkDuplicate tool needs to be invoked), a partial comparison and base correction stage (a LocalRealigner tool and a base quality score recalibration (English: Quality Score Recalibration, BQSR for short) tool need to be invoked), and a variant calling stage (a30 HaplotypeCaller tool needs to be invoked), and the like (different tools invoked by the stages mean different complexities of algorithms used by the stages). Each stage herein is a computing stage described in this embodiment of the present invention.”

It is further noted that the steps of ‘507 are executed by two nodes, however in review of the two specifications, it appears that the use of node generically provides for implementation of the steps, and do not refer or encompass a unique type of processor or node beyond the instruction step recited.
A copy of the independent claims are provided below for the record.
Claim 1 of the instant application:

A data processing method, performed by a first computing node wherein the data processing method comprises: 
performing, by the first computing node, a pasting back operation by aligning a to- be-pasted-back deoxyribonucleic acid (DNA) read string with a reference gene sequence; 
obtaining, by the first computing node, a chromosome location matching the to-be- pasted-back DNA read string; 
searching, by the first computing node from a plurality of chromosome regions obtained through division in advance, a target chromosome region in which the chromosome location is located; 
distributing, by the first computing node, a pasting back result sequence corresponding to the to-be-pasted-back DNA read string to a pasting back result sequence set corresponding to the target chromosome region; 
determining, by the first computing node, whether a quantity of pasting back result sequences comprised in the pasting back result sequence set is greater than or equal to a pre- determined quantity threshold; 
dividing, by the first computing node, the pasting back result sequence set into k pasting back result sequence subsets according to a preset division rule and the target chromosome region into k chromosome subregions when the quantity of the pasting back result sequences 2Atty. Docket: 4657-46900 (84981402US02) comprised in the pasting back result sequence set is greater than or equal to the pre-determined quantity threshold, the k chromosome subregions being in a one-to-one correspondence to the k pasting back result sequence subsets, and the k being an integer greater than or equal to two; 
dividing, by the first computing node, a gene analysis task of the pasting back result sequence set corresponding to the target chromosome region into k gene analysis subtasks, the k gene analysis subtasks being in a one-to-one correspondence to the k chromosome subregions; and 
executing in parallel, by the first computing node, the k gene analysis subtasks.
Claim 1 of US Patent 11003507 (16369564 allowed 4/21/2021):

A MapReduce-based distributed system, wherein the system comprises a management node and a target computing node, wherein: 
the management node is configured to: 
obtain M computing tasks, and establish a resource assessment model according to a data size of the M computing tasks; and 
send one or more computing tasks of the M computing tasks and information about the resource assessment model to the target computing node, 
wherein each computing task of the one or more computing tasks is to be computed by using P computing stages, wherein M is greater than 1, and wherein P is greater than 1; and 
the target computing node is configured to: 
receive the one or more computing tasks and the information about the resource assessment model that are sent by the management node; 
obtain the resource assessment model according to the information about the resource assessment model, and before executing each computing stage of a target task, substitute input data of the particular computing stage into the resource assessment model to compute a resource size required for the particular computing stage; and 
compute the input data by using a computing resource that is of the resource size and that is in a preset resource pool, 
wherein the target task is any computing task of the one or more computing tasks.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and is generally directed to data processing of DNA sequences.  The specification provides:
[0039] Step 101. A first computing node performs a pasting back operation by aligning a to-be-pasted-back DNA read string with a reference gene sequence, and obtains a chromosome location matching the to-be-pasted-back DNA read string. 
[0040] The first computing node is any one of the plurality of computing nodes. The pasting back operation means that the first computing node aligns the to-be-pasted-back DNA read string with the reference gene sequence to obtain the chromosome location matching the to-be-pasted-back DNA read string, obtains a pasting back result sequence corresponding to the to-be-pasted-back DNA read string at the same time, and converts the pasting back result sequence into a key-value pair output like <chromosome region, pasting back result sequence>. 
[0041] Step 102. The first computing node determines, from a plurality of chromosome regions obtained through division in advance, a target chromosome region in which the chromosome location is located, and distributes a pasting back result sequence corresponding to the to-be-pasted-back DNA read string to a pasting back result sequence set corresponding to the target chromosome region.

and appears to provide for steps where a test sequence is aligned to a reference which is associated with a chromosomal region, then in advance distributing the DNA read to a corresponding chromosome region for determining a threshold, or a number of reads that would be at the chromosome regions, then dividing (after having aligned the read in the first step) into regions by using a rule to determine a threshold which is used to distribute subtasks in parallel.  Dependent claims provide further instruction to evaluate the size and quantity of the read data for each chromosome region, which are to be divided into regions, and the possibility that the read and result suggest that it is in two chromosome regions (claim 4), and that one tack would be to determine variants (claim 6).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process and apparatus.  Here the apparatus appears to store the instructions on a non-transitory medium, and the method is implemented using a processor on which the ‘nodes’ are performed.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence read data for the location of the reads on chromosome sequences, and then further evaluate the aligned sequences for possible variants relative to a refernce.   The step of aligning and comparing sequence to arrive at the identification of aligned sequences are instructional steps, as is once aligned dividing sequences for further analysis such as comparing the aligned sequences for possible variants.  In view of the general guidance of the specification for the use of know algorithms, the claim requires computing similarity scores for read data, then dividing the data for further distributed analysis.  The judicial exception is a set of instructions for analysis of sequence data, and appear to fall into the category of Mathematical Concepts, that is mathematical calculations that must be performed to determine divisions and thresholds, and to Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion), where here the data that is analyzed is not defined and encompasses steps for the analysis of one or several reads.
 Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the analysis is applied, and the implementation on a node or apparatus does not appear to integrate the instructions into the function of the device.  This judicial exception requires steps recited at high level of generality and for the apparatus are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, none of the claims recites additional elements and are found to be the steps of receiving and analyzing sequence read data.  As such, the claims do not provide for any additional element to consider under step 2B.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the claims appear to broadly instruct for a DNA read to be compared to a chromosome region, then divided for further analysis, such as for the possible presence of variants as set forth in dependent claims.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a memory and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-20  do not recite something significantly different than a judicial exception.   Claims 1-20 are directed towards a method of receiving sequence data and comparing the data to provide smaller fragments of the DNA read sequences for further analysis.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
 In the instant case, the claims comprise steps of comparing sequences and is considered the judicial exception.  It is noted that while the claims set forth or imply information about the sequences being analyzed (that there are additional subtasks that can be performed on the divided read DNA sequence), this is only description of the data being analyzed and context and user defined.  As such, the instant claims set forth an inventive concept that are drawn only to an abstract process that only manipulates data and, therefore, are not directed to statutory subject matter.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify a variant) to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
At the time of filing the use of distributed work flow was known, as acknowledged in the specification and in Aggour et al. (2015) for the analysis of DNA sequencing data obtained from high throughput sequence platforms.  Further, advances in workflow based on the distribution of types of data for a more even distribution were known, and suggested to be applied to DNA sequences, see for example the description of DREAMS by Liu et al (2015).  However, none of the references provide guidance for the use of paste back data in the instructions or evaluation for the distribution of subtasks in the workflow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/Primary Examiner, Art Unit 1631